Citation Nr: 1819839	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-25 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer of the face, to include as secondary to in-service exposure to herbicides.  

2.  Entitlement to service connection for skin cancer of the torso, to include as secondary to in-service exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

A-L Evans,  Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.  In May 2013 and June 2017, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the relevant period and exposure to herbicides is presumed.

2.  The Veteran's skin cancer of the face was not present in service or for many years following his discharge from service and is not etiologically related to service.

3.  The Veteran's skin cancer of the torso was not present in service or for many years following his discharge from service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer of the face, to include as secondary to in-service exposure to herbicides, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for skin cancer of the torso, to include as secondary to in-service exposure to herbicides, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided a VA medical examination in May 2015.  The examination, along with a medical opinion dated in July 2017, are sufficient evidence for deciding the claims on appeal.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed ones, and contain reasoned explanations.  Thus, VA's duty to assist has been met.
II. Analysis

The Veteran contends that his skin disabilities of the face and torso were caused by the conditions of his active duty service, including exposure to herbicides.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Board notes that Veteran's basal cell and/or squamous cell skin cancer conditions are not among the chronic diseases listed in 38 C.F.R. § 3.309(a) (2017), and are additionally not listed among the diseases associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) (2017).  As a result, the disabilities may not be established as chronic diseases diagnosed in service, on the basis of continuity of symptomatology, or as a presumptive disease associated with herbicide exposure.  38 C.F.R. § 3.309(a),(e) (2017).

Post service private treatment records show that a skin biopsy was performed on the Veteran's forehead and left abdomen in June 2007.  A diagnosis of squamous cell carcinoma on his right forehead was provided in July 2007.  

The Veteran was afforded a VA examination in May 2015.  A diagnosis of a history of basal cell carcinoma was provided.  The VA examiner noted that the Veteran was treated for squamous cell cancer of the right forehead in 2007 and basal cell skin cancer in 2011.  The VA examiner stated that it was less likely as not that any diagnosed skin cancer was caused or aggravated by military service, to include herbicide exposure.  The VA examiner noted a review of the Veteran's claims file and stated that the Veteran's basal cell or squamous cell skin cancer conditions were not recognized by the VA as presumptive conditions due to Agent Orange exposure.  

The Board requested a VA medical opinion and directed the VA examiner to disregard whether the disorder was one for which a "presumption" had been established.  In a July 2017 VA medical opinion, the VA examiner noted a review of the Veteran's claims file and noted that service medical records did not show a diagnosis of skin cancer in service, that the photographs provided did not show that the Veteran had skin lesions of squamous cell or basal cell carcinoma, and that there were no medical records from the years immediately post service to establish chronicity of the claimed skin condition.  The Veteran's medical records and VA clinical examination showed that squamous cell cancer was removed from the Veteran's forehead in 2007 and in 2015, and that basal cell cancer was removed from his face in 2011 and 2014.  The Veteran's private medical record showed that squamous cell cancer was removed from his neck in 2015.  

The VA examiner opined that it was less likely than not that Veteran's conditions, skin cancer of the face and skin cancer of the torso, were incurred in or caused by service.  The VA examiner referenced medical literature which supported that the majority of squamous cell cancer and basal cell cancer [conditions] were caused due to exposure to UV radiation in sunlight.  The examiner stressed that, after service, the Veteran was exposed to sun through his post-service occupations and stay in Florida.  The VA examiner also referenced medical literature which supported that chemicals such as arsenic, coal tars and mineral oils had been known to cause skin cancer and that Agent Orange was not noted to be on the list of chemicals to cause skin cancer.  

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for skin cancer of the face and skin cancer of the torso disabilities.  The record contains no competent opinion linking the Veteran's claimed conditions to his active service.  The July 2017 VA medical opinion was provided based upon a comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).  There is no medical opinion to the contrary.

The only other evidence in favor of a positive nexus between the Veteran's military service and his current skin cancer disabilities is the Veteran's contention, to include his statements submitted during the appeal and his testimony at his August 2013 Travel Board hearing.  The Board recognizes that the Veteran is competent to provide statements regarding his lay-observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to provide an opinion as to whether his bas basal cell or squamous cell skin cancer conditions arising over 35 years after service are etiologically related to active service, as such matter requires medical expertise to determine.  In this regard, skin cancer can have many different causes, and the etiology of such is considered to be a complex medical issue.  As above, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertion. 

In light of the above, the Board finds that service connection is not warranted.  The most probative evidence is against a finding that the Veteran's skin cancer its onset in or is otherwise causally related to active service, to include herbicide exposure therein.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for skin cancer of the face, to include as secondary to in-service exposure to herbicides, is denied.  

Entitlement to service connection for skin cancer of the torso, to include as secondary to in-service exposure to herbicides, is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


